Citation Nr: 0801180	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-24 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that the claims 
on appeal require additional development.  

The service medical records before the Board show that the 
veteran was treated and diagnosed with tendonitis, bursitis 
and chondromalacia of the knees.  Documentation in the claims 
file provides that these service medical records are 
incomplete.  During a May 2007 hearing before the undersigned 
Acting Veterans Law Judge, the veteran testified that he had 
received inservice treatment at the hospital at Nellis Air 
Force Base (AFB) for knee injuries incurred as an aircraft 
mechanic.  While being treated there, surgical treatment of 
the knees was recommended but he declined it.  Records of 
this treatment are not in the available service medical 
records.  

Statutes and regulations require that VA assist a claimant in 
obtaining evidence, including medical records that are 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
There are also heightened obligations to assure that the 
record is complete with respect to Federal Government 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As records of the veteran's reported inservice treatment at 
Nellis AFB would be relevant to the proper adjudication of 
his claims, additional development is required.  

In addition, evidence in the claims file indicates that the 
veteran also worked as an airplane mechanic after service.  A 
January 2004 private medical report provides that the veteran 
was employed as an aircraft mechanic, although he stated that 
he was a lead technician and was in more of a supervisory 
position.  The report of a September 2004 VA orthopedic 
examination provides that the veteran worked as an aircraft 
mechanic lead for the past 18 months.  

As records of the veteran's post-service employment would be 
relevant to the proper adjudication of his claims, additional 
development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide dates, 
names and addresses of all post-service 
employers, with an emphasis on 
employment during and since 2004.  With 
proper authorization, obtain records 
from the veteran's employers showing 
his responsibilities, duties and dates 
of employment.  Negative responses 
should be associated with the claims 
file.

2.  Ask the veteran to provide dates of 
inservice treatment of the knees at the 
Nellis AFB hospital.  Obtain 
corresponding medical records from the 
Nellis AFB hospital.  Negative 
responses should be associated with the 
claims file.

3.  Then, arrange for an examination to 
determine the nature, extent and 
etiology of any disability of the knees 
that may be present.  The claims file 
must be made available to the examiner.

Following a review of the veteran's 
service medical records, the relevant 
medical evidence in the claims file, 
and the results of the clinical 
evaluation and any tests that are 
deemed necessary, the examiner is asked 
to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current condition 
of either knee is causally related to 
any of the diagnoses reflected in the 
veteran's service medical records, or 
his inservice duties as an aircraft 
mechanic.  In doing so, the examiner is 
asked to address: a) the evidence of 
record indicating that the veteran 
worked as an aircraft mechanic after 
service, including in 2004; b) a 
September 2004 VA medical opinion that 
the veteran's current chronic bilateral 
knee sprain was not related to service; 
and c) a March 2007 private medical 
opinion that the veteran had 
patellofemoral syndrome of both knees 
related to injuries sustained while in 
the military service for maintenance of 
airplanes.  

The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

4.  Then, readjudicate the veteran's 
claims for service connection for right 
knee and left knee disorders.  If any 
part of this decision is adverse to the 
veteran, he and his representative 
should be provided an SSOC.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



